DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9 in the reply filed on 03/22/2021 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Claims 1-7 and 9 are under consideration in this Office Action.
Specification
The abstract of the disclosure is objected to because “0.25 mol %” and “3.4 mol %” should read “0.25 mol” and “3.4 mol”, based on the later Paragraph 0022, lines 1-4, as well as the definition of “mol %” as stated in Paragraph 0063, lines 7-10, of the instant specification.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0009, lines 24-25, and paragraph 0013, lines 15-16,  “0.25 mol %” and “3.4 mol %” should read “0.25 mol” and “3.4 mol”, based on the later Paragraph 0022, lines 1-4, as well as the definition of “mol %” as stated in Paragraph 0063, lines 7-10, of the instant specification.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 8, “0.25 mol %” and “3.4 mol %” should read “0.25 mol” and “3.4 mol”, based on Paragraph 0022, lines 1-4, as well as the definition of “mol %” as stated in Paragraph 0063, lines 7-10, of the instant specification Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (U.S. 2012/0103828), hereinafter Bulan, as evidenced by Lee et al. (“Differentiate the pseudocapacitance and double-layer capacitance contributions for nitrogen-doped reduced graphene oxide in acidic and alkaline electrolytes”, Journal of Power Sources-, Vol. 227, 2013).
Regarding claim 1, Bulan teaches an electrode for electrolysis (see e.g. Paragraph 0072) comprising a conductive substrate and a catalyst layer formed on a surface of the conductive substrate (see e.g. Paragraph 0042, lines 1-3), the catalyst layer comprises ruthenium element, iridium element, titanium element (see e.g. Paragraph 0044, lines 1-6), and at least one first transition metal element which may be vanadium (V) or chromium (Cr) (see e.g. Paragraph 0044, lines 6-7), a content ratio of the first transition metal element contained in the catalyst layer based on 1 mol of the titanium element is from about 0.06 mol to 0.26 mol (the mol ratio of dopant to titanium, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Bulan teaches a cyclovoltammetric capacitive charge of a covering layer of the catalyst being 200 C/m2 (“20 mC/cm2; Paragraph 0046). Though this value is not calculated in the exact same way as the “D value” of the present invention, instead determined by integration of the cyclovoltammogram within a potential scan rate range (see e.g. Paragraph 0045, lines 4-8), the cyclovoltammetric capacitive charge is related to the capacitance, as evidenced by Lee (see e.g. connecting paragraph of Pages 301 and 302, lines 1-8, and Equation 1, where Q is the voltammetric charge and equal to the integral of the current density based on the potential differential divided by the scan rate, equivalent to the integration calculation taught by Bulan). The cyclovoltammetric charge is also used to characterize the surface structure/surface area of the electrode (see e.g. Paragraph 0020, lines 1-2, and Paragraph 0021, lines 1-3), which is similarly the function of the “D value” (see e.g. Paragraph 0030, lines 1-7, of the instant specification). Furthermore, this capacitive charge value is dependent on the scan rate and the scan range of a cyclovoltammetric experiment (see e.g. Paragraph 0132, lines 1-10), which the present “D value” is also dependent upon (see e.g. Paragraph 0030, lines 14-26 of the instant specification), and also has the same “C/m2” equivalent units. 
Regarding claim 2, Bulan teaches the first transition element forming a solid solution with a solid solution of a ruthenium oxide, an iridium oxide, and a titanium oxide (via a sol-gel process that creates a high-homogeneity mixture of the materials on a molecular level, see e.g. Paragraph 0055, lines 3-6, Paragraph 0064, and Paragraph 0069, lines 5-6).
Regarding claims 3 and 4, Bulan teaches the first transition metal element comprising vanadium element (see e.g. Paragraph 0044, lines 6-7, and Paragraph 0053, lines 12-14).
Regarding claim 5, Bulan teaches a content ratio of the first transition metal element based in all metal elements contained in the catalyst layer being 5 to 15 mol% (see e.g. Paragraph 0044, lines 8-9), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Regarding claim 6, Bulan teaches a content ratio of the first transition metal element in the catalyst layer based on 1 mol of the ruthenium being 0.5 mol (see e.g. Example 5, Paragraph 0107, lines 1-3).
Regarding claim 7, Bulan teaches the cyclovoltammetric capacitive charge being 200 C/m2 (“20 mC/m2”; see e.g. Paragraph 0046, lines 4-6), the cyclovoltammetric capacitive charge being equivalent to the “D value” as stated above in regards to claim 1.
Regarding claim 9, Bulan teaches an electrolyzer comprising the electrode for electrolysis according to claim 1 (see e.g. Paragraph 00071).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DiFranco et al. (U.S. 2007/0289865) teaches an electrocatalytic coating for an electrode to reduce overvoltage in chlorine electrolysis, the coating comprising platinum group metal oxides including iridium and ruthenium, one or more valve metal oxides including titanium, and a transition metal component including cobalt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795